Exhibit 10.1

KINIKSA PHARMACEUTICALS, LTD.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

Non-employee members of the board of directors (the “Board”) of Kiniksa
Pharmaceuticals, Ltd. (the “Company”) shall receive cash and equity compensation
as set forth in this Non-Employee Director Compensation Program (as amended
effective as of October 1, 2019,  this “Program”).  The cash and equity
compensation described in this Program shall be paid or be made, as applicable,
automatically and without further action of the Board, to each member of the
Board who is not an employee of the Company or any parent or subsidiary of the
Company (each, a “Non-Employee Director”) who is entitled to receive such cash
or equity compensation, unless such Non-Employee Director declines the receipt
of such cash or equity compensation by written notice to the Company.  This
Program shall remain in effect until it is revised or rescinded by further
action of the Board.  This Program may be amended, modified or terminated by the
Board at any time in its sole discretion. The terms and conditions of this
Program shall supersede any prior cash and/or equity compensation arrangements
for service as a member of the Board between the Company and any of its
Non-Employee Directors.  No Non-Employee Director shall have any rights
hereunder.

I.          CASH COMPENSATION

A.        Annual Retainers.  Each Non-Employee Director shall receive an annual
retainer of $40,000 for service on the Board.

B.         Additional Annual Retainers.  In addition, each Non-Employee Director
shall receive the following annual retainers:

1.         Chairman of the Board or Lead Independent Director.  A Non-Employee
Director serving as Chairman of the Board or Lead Independent Director shall
receive an additional annual retainer of $30,000 for such service.

2.         Audit Committee.  A Non-Employee Director serving as Chairperson of
the Audit Committee shall receive an additional annual retainer of $19,000 for
such service. A Non-Employee Director serving as a member other than the
Chairperson of the Audit Committee shall receive an additional annual retainer
of $9,000 for such service.

3.         Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $13,400 for such service. A Non-Employee Director serving as a
member other than the Chairperson of the Compensation Committee shall receive an
additional annual retainer of $6,300 for such service.

4.         Nominating and Corporate Governance Committee.  A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance










Committee shall receive an additional annual retainer of $9,300 for such
service. A Non-Employee Director serving as a member other than the Chairperson
of the Nominating and Corporate Governance Committee shall receive an additional
annual retainer of $5,000 for such service.

C.         Payment of Retainers.  The annual retainers described in Sections
I(A) and I(B) shall be earned on a quarterly basis based on a calendar quarter
and shall be paid in cash by the Company in arrears not later than the fifteenth
day following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section I(B), for an entire calendar quarter, the
retainer paid to such Non-Employee Director shall be prorated for the portion of
such calendar quarter actually served as a Non-Employee Director, or in such
position, as applicable.

II.        EQUITY COMPENSATION

Non-Employee Directors shall be granted the equity awards described below.  The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2018 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Equity Plan”) and shall be granted subject to award agreements in substantially
the form previously approved by the Board.  All applicable terms of the Equity
Plan apply to this Program as if fully set forth herein, and all grants of share
options hereby are subject in all respects to the terms of the Equity Plan and
the applicable award agreement.

A.        Initial Awards.  Each Non-Employee Director who is initially elected
or appointed to the Board shall automatically be granted an option to purchase
37,965 of the Company’s Class A common shares on the date of such initial
election or appointment.  The awards described in this Section II(A) shall be
referred to as “Initial Awards.”  No Non-Employee Director shall be granted more
than one Initial Award.

B.         Subsequent Awards.  A Non-Employee Director who (i) has been serving
as a Non-Employee Director on the Board for at least six (6) months as of the
date of any annual meeting of the Company’s shareholders and (ii) will continue
to serve as a Non-Employee Director immediately following such meeting, shall be
automatically granted an option to purchase 18,760 of the Company’s Class A
common shares on the date of such annual meeting. The awards described in this
Section II(B) shall be referred to as “Subsequent Awards.”  For the avoidance of
doubt, a Non-Employee Director elected for the first time to the Board at an
annual meeting of the Company’s shareholders shall only receive an Initial Award
in connection with such election, and shall not receive any Subsequent Award on
the date of such meeting as well.

C.         Termination of Employment of Employee Directors.  Members of the
Board who are employees of the Company or any parent or subsidiary of the
Company who subsequently terminate their employment with the Company and any
parent or subsidiary of the Company and remain on the Board will not receive an
Initial Award pursuant to Section II(A) above, but to the extent that they are
otherwise entitled, will receive, after termination of employment with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section II(B) above.





2




 

D.        Terms of Awards Granted to Non-Employee Directors

1.         Exercise Price.  The per share exercise price of each option granted
to a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of the Company’s Class A common shares on the date the
option is granted.

2.         Vesting.  Each Initial Award shall vest and become exercisable as to
one-third of the shares subject to the Initial Award on the first anniversary of
the date of grant and as to the remainder in twenty-four (24) substantially
equal monthly installments thereafter, such that the Initial Award shall be
fully vested on the third anniversary of the date of grant, subject to the
Non-Employee Director continuing in service as a Non-Employee Director through
each such vesting date.  Each Subsequent Award shall vest and become exercisable
in twelve (12) substantially equal monthly installments following the date of
grant, subject to the Non-Employee Director continuing in service on the Board
as a Non-Employee Director through each such vesting date.  Unless the Board
otherwise determines, any portion of an Initial Award or Subsequent Award which
is unvested or unexercisable at the time of a Non-Employee Director’s
termination of service on the Board as a Non-Employee Director shall be
immediately forfeited upon such termination of service and shall not thereafter
become vested and exercisable.  All of a Non-Employee Director’s Initial Awards
and Subsequent Awards shall vest in full immediately prior to the occurrence of
a Change in Control (as defined in the Equity Plan), to the extent outstanding
at such time.

3.         Term.  The maximum term of each share option granted to a
Non-Employee Director hereunder shall be ten (10) years from the date the option
is granted.

* * * * *

3

